DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are hereby under examination.
Priority
Applicant’s claim for priority application no. 62/976,075 filed on 02/13/2020 is acknowledged.
Claim Objections
Claims 1 & 12-13 are objected to because of the following informalities:
Regarding claims 1 & 12, it appears that the phrase “the first electrode (line 9) should be changed to ---second electrode--- to properly set for the relationship between the second trace and the corresponding elements. For purposes of examination, this relationship will be understood to have been set forth.
Regarding claim 13, the phrase “electrically is coupled” should read ---is coupled electrically--.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation "the biocompatible circuit".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the circuit board" in line 1.  Examiner notes that the claim defines a “biocompatible circuit board” and generally recites “the biocompatible circuit board” throughout the claim set to refer to the element. As such, it is unclear from the phrase “the circuit board” whether applicant intends to refer to the previous defined biocompatible circuit board or if an additional circuit board is intended to be claimed.
Claims 14-16 are rejected because of their dependency on claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-12, 14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20060276842A1 (He, Tom X.), hereto referred as He.
Regarding claims 1 & 12, He teaches a housing including a plurality of feedthroughs extending through the housing (He, abstract, “An implantable microstimulator includes a housing…The conductive vias extend from the interior to the exterior of the housing”). He uses the term “vias” to describe throughputs.  He teaches a first and second electrode (He, ¶[0001], “The invention is directed to implantable microstimulators with one or more external electrodes and methods of manufacturing and using the devices.”), a biocompatible circuit board disposed around an outer surface of the housing (He, ¶[0032], “…the microstimulator…The selected material should be suitable for the formation of electrodes, contact pads, and conductors on the material and it should be biocompatible.”), the biocompatible circuit board comprising a plurality of traces (He, abstract, “The electrode arrangement is disposed on the housing and includes a film substrate with electrodes disposed on the film substrate and coupled to the electronic subassembly through the plurality of vias.”), wherein a first trace of the plurality of traces is coupled to the first electrode and a first feedthrough of the plurality of feedthroughs, and a second 
    PNG
    media_image1.png
    583
    502
    media_image1.png
    Greyscale
trace of the plurality of traces is coupled to the second electrode and a second feedthrough of the plurality of feedthroughs (He, ¶[0022], “FIG. 3 illustrates a second portion 150 of the implantable microstimulator. This portion includes a first substrate 152, one or more electrodes 154, one or more contact pads 156, conductor(s) 158 coupling the electrode(s) 154 to the contact pad(s) 156, and optionally a second substrate… FIG. 4 illustrates the two portions 100, 150 (FIGS. 2 and 3) coupled together with the contact pads 156 disposed over the vias 104 (FIG. 1) so that the electrode(s) 154 are coupled to the electronic subassembly 122 (FIG. 2) within the housing 102.)”). In Fig. 3, element 154 is an electrode. A first and second electrodes are connected via element 158, which are a first and second trace. The traces are coupled to a first and second feedthrough, which are element 104 in Fig. 1, as shown in the annotated figures above. 
Regarding claim 2, He teaches electrodes integrated into the biocompatible circuit (He, ¶[0033], “The contact pads 156, conductors, 158, and electrodes 154 can be disposed on the first substrate 152 in any manner.”). 
Regarding claims 3 & 14, He teaches biocompatible circuit board comprises a plurality of layers and the plurality of traces are arranged between two layers of the plurality of layers (He, ¶[0022], “FIG. 3 illustrates a second portion 150 of the implantable microstimulator. This portion includes a first substrate 152, one or more electrodes 154, one or more contact pads 156, conductor(s) 158 coupling the electrode(s) 154 to the contact pad(s) 156, and optionally a second substrate 160 disposed over the first substrate so that at least a portion of the conductors is disposed between the first and second substrates.”)
Regarding claims 4 & 16, He teaches a circuit board made of a thin film substrate, which can be made of polyimide (He, ¶[0032], “Turning to FIG. 3 and portion 150 of the microstimulator, the first substrate 152 can be a thin film substrate. The first substrate can be made of any suitable non-conductive material including polymers/plastics. The selected material should be suitable for the formation of electrodes, contact pads, and conductors on the material and it should be biocompatible. One example of a suitable material is polyimide.”). He suggests, but does not explicitly state that the circuit board made of thin film substrate is flexible. However, it is anticipated that thin film substrate made of polyimide would inherently be flexible, as evidenced by the following reference: “…For both these markets, a25±75mm polyimide wire-wrap with fluoropolymer adhesive was concluded to be ideal. As design engineers became more familiar with polyimide films, the films were adopted for applications in flexible printed circuits,” (Kreuz, J.A. and Edman, J.R. (1998), Polyimide Films. Adv. Mater., 10: 1229-1232. https://doi.org/10.1002/(SICI)1521-4095(199810)10:15<1229::AID-ADMA1229>3.0.CO;2-B.; Paragraph 1.2 Markets, lines 12-16). 
Regarding claim 5, He teaches a housing formed from metal (He, ¶[0023], “…suitable materials for the housing (or a portion of the housing) include metals, ceramics, and plastics”), which is inherently a conductive material.

    PNG
    media_image2.png
    587
    231
    media_image2.png
    Greyscale
Regarding claim 10, He teaches plurality of electrodes (He, ¶[0001], “…the invention is directed to implantable microstimulators with one or more external electrodes disposed on a film substrate and methods of manufacturing and using the devices.”), wherein third and fourth electrodes are included.
He teaches in Fig. 3, a first and second electrodes from claim one. He also teaches a third and fourth electrodes, as shown in the annotated figure above.
Regarding claim 11, He teaches a power supply arranged along the housing (He, ¶ [0003], “…It is preferable that the electronic circuitry and power source be held within the housing…”). He’s drawing teaches the power source is substantially along an entire length of the housing (He, Fig. 2, element 120), starting from upper portion of the housing to the bottom portion of the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 13, 15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claims 1 & 12 above and further in view of US 20180028824 A1 (Pivonka et. al), hereto referred as Pivonka.  
Claims 1 & 12 are taught as above.
Regarding claims 6, 13, & 17, He teaches a biocompatible circuit board further comprising an antenna (He, ¶ [0021], “FIGS. 1 and 2 illustrate a portion 100 of one embodiment of an implantable microstimulator. The implantable microstimulator includes a housing 102, a power source 120, an electronics subassembly 122, an optional antenna 124.”). He teaches the antenna is electrically coupled to the biocompatible circuit board through a feedthrough (He, ¶[0021], “…an optional antenna 124, one or more conductors 127 extending from the electronics subassembly 122 to the conductive via(s) 104, …to couple the electronic subassembly…”). However, He teaches that the antenna can be provided outside of the housing in a separate unit. Pivonka teaches analogous art directed to an implantable medical apparatus configured to transmit and receive signals and also treat a patient or record patient data (Pivonka, abstract). Pivonka teaches an implantable device comprising one or more antennas positioned on a flexible substrate, such as a flexible printed circuit board (Pivonka, ¶[0253], “…In some embodiments, implantable device 200 comprises one or more antennas 240 positioned on a substrate, such as a printed circuit board (PCB), a flexible printed circuit board…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He in view of Pivonka and position the antenna on the biocompatible circuit board because Pivonka’s teaching would lead one of ordinary skill in the art to conclude that an antenna may be integrated to a biocompatible circuit board and that the antenna does not need be a separate unit.  Pivonka also teaches that antennas are connected to an electrical assembly via conduits and electrical traces (Pivonka, ¶[0325], “Antennas 240 are operably (e.g. electrically) connected to controller 250 and receiver 230 via implantable wires or other conduits, conduits 215. Conduits 215 can comprise one or more electrical traces of substrate.”), which further suggests that Pivonka’s teaching is analogous and can be applied to He’s teaching.
Regarding claims 9, 15, & 19, He-Pivonka teaches covering the housing with an isolating layer before assembling microstimulator component (he, ¶ [0028], “The coating can be applied before the other microstimulator components have been assembled with the housing”). He-Pivonka also teaches that antenna can be placed outside of the housing (He, ¶[0021], “optional antenna 124 can be provided outside of the housing”). Thus, He-Pivonka teaches applying the isolating layer on the housing before placing the antenna, which is effectively placing the isolating layer between the housing and the antenna. 
Claims 7-8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over He-Pivonka as applied to claims 6, 13, & 17 above and further in view of US 20200001094 A1 (Iyer; Rajesh et. al), hereto referred as Iyer. 
Claims 6, 13, & 17 is taught as above.
Regarding claims 7-8 & 18, He-Pivonka teaches a non-conductive portion of the housing (He, ¶[0023], “…At least the portion of the housing 102 adjacent to the vias 104 is non-conductive.”), and that a non-conductive portion of the housing is adjacent to the vias (He, ¶[0023], “At least the portion of the housing 102 adjacent to the vias 104 is non-conductive”). He-Pivonka suggests, but does not explicitly teach, that the antenna may be proximate to a non-conductive portion of the housing that is adjacent to the vias (He, Fig.2, element 124 & 104). Iyer teaches analogous art directed to an implantable medical device with inductive recharging capabilities (Iyer, abstract, “Systems, devices and methods allow inductive recharging of a power source located within or coupled to an implantable medical device while the device is implanted in a patient.”). Iyer explicitly teaches an antenna is positioned proximate to a sapphire window (Iyer, ¶[0062], “Antenna 40 may be positioned within the portion of device 30 that is encircled by the antenna window 42”; ¶[0061], “… at least the antenna window 42 portion of the device may be formed of a material, such as sapphire, that has a high value for electrical resistivity....”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Pivonka in view of Iyer to have included a sapphire window proximate to the antenna because a sapphire window allows for transmission and reception of signals at higher frequency due to sapphire having a high value for electrical resistivity, as recognized by Iyer (Iyer, ¶0058], “he communication circuitry of device 30 may utilize the multi-axis antenna 40 for transmission of signals transmitted from device 30”; ¶[0061], “In order to allow higher frequency magnetic fields to penetrate the housing of device 30 and reach antenna 40…”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He-Pivonka as applied to claims 17 above and further in view of US 6491639 B1 (Turcott; Robert), hereto referred as Turcott. 
Claim 17 is taught as above. 
Regarding claim 20, He-Pivonka teaches adhesively attaching the substrate of a biocompatible circuit board (He, ¶[0036], “Preferably, the first substrate 152 is attached to the housing 102 so that the first substrate does not move relative to the housing. For example, the first substrate can be adhesively mounted onto the housing.”). He-Pivonka is silent on the adhesive being epoxy. Turcott teaches analogous art directed to an implantable medical device. Turcott teaches using epoxy to attach a circuit board attached to the housing of a medical implantable device (Turcott, col 17, lines 61-67, “(35) In still another alternate embodiment illustrated in FIG. 14c, an annular disk or plate 112 with a circular hole 114 is attached to the inside of the monitor housing 6 using a laser weld, a thermal weld, glue, epoxy, or some other suitable attachment means. The annular disk or plate 112 can be a functional component of the monitor, such as a battery, capacitor, or circuit board.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Pivonka in view of Turcott as using epoxy as an adhesive is a well-known technique to adhere two objects together, and one of ordinary skill in the art would have predictably concluded that the circuit board can be attached to the housing by using epoxy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ELINA SOHYUN AHN/Examiner, Art Unit 3791